FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIXIN WANG,                                      No. 13-72268

               Petitioner,                       Agency No. A089-992-401

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Lixin Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Wang’s motion to reopen as

untimely, where it was filed more than one year after the order of removal became

final, see 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must be filed within 90 days

of the final order of removal), and Wang has not established the due diligence

necessary for equitable tolling of the filing deadline, see Avagyan v. Holder, 646
F.3d 672, 678 (9th Cir. 2011) (the deadline for filing a motion to reopen can be

equitably tolled “when a petitioner is prevented from filing because of deception,

fraud, or error, as long as the petitioner acts with due diligence” in discovering

such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72268